DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2. 	With respect to 102 rejection, Applicant argued on page 6 of the Remarks that “Stent describes generally extracting a task structure from a webpage, generating an abstract representation therefrom, and providing a dialogue script based on the abstract representation. Stent, Abstract. This is done so that “[s]poken information received from the user is converted into text and the converted text is inserted into the area.” Id. In plainer English, Stent simply mentions dictating out loud the words on a webpage to a user, receiving the user's spoken input, and converting the spoken input to text.
 	In contrast, the specification explains that the “applicant has developed a number of no- code (or code-free), intuitive, drag-and-drop tools, such as Nintex® Forms and Nintex® Workflow, that enable non-coding business users to create, publish and manage web forms and business workflows without needing to code from scratch.” In other words, the specification describes, while Stent does not disclose, “programmatic web forms and programmatic workflows,” as recited in amended claim 1.”
In response, Examiner respectfully notes that the claimed language is not related to any technology skills for the user. The limitation of “programmatic web forms and programmatic workflows” as claimed IS/ARE NOT interpreted as “a number of no- code (or code-free), intuitive, drag-and-drop tools, such as Nintex® Forms and Nintex® Workflow, that enable non-coding business users to create, publish and manage web forms and business workflows without needing to code from scratch.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments are not persuasive, and thus for these reasons, the Examiner respectfully disagrees.
	With respect to 103 rejection, Applicant argued that “For a reference to be properly used in an obviousness rejection, it must be analogous art to the claimed invention. A reference is not analogous art unless it is either: (1) from the same field of endeavor as the claimed invention; or (2) reasonably pertinent to the problem faced by the inventor. Here, Sharp is not analogous art to the claims. The Office Action alleges that Sharp is "from a similar field of endeavor in the Signal Processing techniques and applications." Office Action, p. 11. However, the Office Action does not identify or clarify what "Signal Processing" refers to or how that relates to the claimed invention. Nor does Sharp appear to be from any such field of endeavor. Instead, Sharp discloses systems and methods for distributing, receiving, and using funds or credits.”
In response, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Stent et al. disclose a method/a system for creating chatbots to assist users to complete the required field and perform the required tasks using the utterances. It would suggest that this method/ system can use the teaching of confirmation page as taught by Sharp for the benefit of confirmation the inputted information and/or action from the user (Sharp [0135] Using a navigable menu and keypad entries, and/or voice-enabled commands via an automated attendant powered by voice, voice-enabled commands via an automated attendant powered by voice recognition/interpretation software, [0532] Fig. 327 suggests a sample confirmation page which may appear after user completes the web form shown in Figs. 322-326, [0220] the system application may comprise means for accepting one more audio-based confirmation input from the user, [0256] performing a task associated with the command from the user.) Both Stent et al. and Sharp et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. More specifically, both of them are from a similar field of endeavor in the Speech Processing techniques and applications, which is performing a task associated with the voice command from the user. Applicant’s arguments are not persuasive, and thus for these reasons, the Examiner respectfully disagrees.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-3, 5-10 recites the limitations of “programmatic web forms and programmatic workflows”. 
It is not clear how a programmatic web form/workflows are different than a web form/workflows. 
	Claim 4 depends on Clam 1, thus Claim 4 is rejected as the same ground by virtue of their dependency. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 7-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stent et al. (US 2015/0149168 A1.)

	With respect to Claim 1, Stent et al. disclose 
 	A method for creating chatbot-enabled programmatic web forms and programmatic workflows, the method comprising:
 	mapping programmatic web forms and programmatic workflows to intents, wherein the programmatic web forms have required fields to be completed and the programmatic workflows have required tasks to be performed (Stent et al. [0001] The present disclosure relates to providing voice-enabled dialog flows that allow users to populate web forms and make web form selections via voice input, [0037] The embedded module 218, when injected into the web page and loaded by the web browser 203, notifies the user that the web page 216 can be voice enabled, [0038] Once the user supplies an appropriate response that they wish to interact with the web page 216 with spoken dialog by, for example, selecting the aforementioned icon, the injected script processes the web page 216 including identifying fillable forms and other fields, as will be described in greater detail below, to allow voice-enabled voice dialog interaction with the web page 21, [0060] selecting “round trip” in the flight booking form may cause a return date/time field to appear, [0063] The user can also provide voice commands to have the cursor or other positon indicator moved to a desired location); 
mapping the required fields and the required tasks to entities for the intents that map to the programmatic web forms and the programmatic workflows (Stent et al. [0039] A speech recognition application of the communications unit 201 or an external speech recognition processor of the speech recognition server 225 then reads the name of the appropriate fields to the user, as controlled by the dialog manager (as will be discussed below) so that the user can populate the web page 216. That is, when the user provides spoken words, the applicable speech recognition application converts the speech into text, which is then inserted into the appropriate field of the web form. Depending upon the web form, the user's spoken words may be used to populate areas other than text boxes, including, but not limited to a radio button, or a check box, drop down list, selection of a hyperlink, etc., [0040] As each field or form element in the web form is populated with the converted speech spoken by the user, the dialog manager, moves the cursor to the next appropriate field or form element); 
 	mapping utterances to complete the required fields and perform the required tasks to the intents and the entities that map to the programmatic web forms and the programmatic workflows (Stent et al. [0036] spoken text is filled into an appropriate input area, or a user selection is entered, on a web form of the web page displayed on the web browser, [0041] after completing a particular field in the web page 216, the user can provide a verbal command such as “next”, which is converted by the speech recognition server 225 and interpreted by the generated web dialog in the processed web page 216 to move the cursor, and any altering the color, font, highlighting, text, and/or fillable area, to the next field of the web form); 
 	creating chatbots configured to assist users to complete the required fields and perform the required tasks using the utterances, the intents and the entities that map to the programmatic web forms and the programmatic workflows (Stent et al. [0020] providing a dialog script based on the abstract representation to provide voice interaction with the user. The spoken information of the user is converted into text and text is inserted into the area, [0040] As each field or form element in the web form is populated with the converted speech spoken by the user, the dialog manager, moves the cursor to the next appropriate field or form element. For example, if a user is on a web page to check on flights, the dialog manager would instruct that an audio prompt be provided to the user to ask the user to provide a departure date of travel. When the user verbally provides the date of travel, the spoken information is converted into text and populated in the date field, or calendar form element, in the appropriate format. Then, the dialog manager can instruct that an audio prompt be provided to the user to the destination, number of adults, number of children, return date, etc. The specific audio prompts and precise order of the prompts is determined when the web page 216 is processed by the plugin module 218, [0043] processing of the requested web pages, including building and/or providing web page voice dialog, [0049] Figs. 5A-5C illustrate exemplary sample web forms that may be filled with the interactive web page voice dialog discussed herein. More specifically, Fig. 5A illustrates an exemplary travel web form to which a user may navigate using communications unit 201 to find hotel rates for a given destination, departure data, return date and number of guests. Fig. 5B illustrates an exemplary search engine web form to which a user may navigate using communications unit 201 to search the Internet for web content, news, and/or images. Fig. 5C illustrates an exemplary company account login web form to which a user may navigate using communication unit 201 to access an account associated with, for example, a bank of a financial institution, an insurance company, a utility company, online retailer, etc.)

With respect to Claim 2, Stent et al. disclose 
wherein the chatbots are further configured to assist the users to discover the programmatic web forms and the programmatic workflows based on recognizing the intents and the entities in the utterances (Stent et al. [0038] Once the user supplies an appropriate response that they wish to interact with the web page 216 with spoken dialog by, for example, selecting the aforementioned icon, the injected script processes the web page 216 including identifying fillable forms and other fields, as will be described in greater detail below, to allow voice-enabled voice dialog interaction with the web page 216. Additionally, scripting in the plugin module 218 can alter the color, font, highlighting, text, and/or fillable areas, in addition to or in lieu of a traditional cursor, [0042] According to user preference, via a suitable user selectable option, when the web form is completely populated, the speech recognition server 225 converts the filled text into speech which is output to the user via audio output 206. That is, the user can elect to have all of information input on the web page read back. In this fashion, the user can then listen to all of the filled text and selections, to determine whether any text needs to be modified and/or re-entered. If so, the user can provide a verbal command via the audio input 205 such as the name of the field, for example, "name", "date", "address", "account number", etc., requiring modification and/or reentry. Alternatively, the user can enter a command on the input device 204 to command that the cursor be moved to the desired field of the web form. Then, when the cursor, and any altering of the color, font, highlighting, text, and/or finable area, are on the appropriate field, the user can request that an entry or selection be deleted, so that a new entry or selection can be populated, in the manner described herein. Any information populated in the web page 216 is submitted to the web server 214 for processing.)

With respect to Claim 3, Stent et al. disclose 
wherein the chatbots are further configured to trigger the programmatic workflows and performance of the required tasks based on recognizing the intents and the entities in the utterances (Stent et al. [0042] According to user preference, via a suitable user selectable option, when the web form is completely populated, the speech recognition server 225 converts the filled text into speech which is output to the user via audio output 206. That is, the user can elect to have all of information input on the web page read back. In this fashion, the user can then listen to all of the filled text and selections, to determine whether any text needs to be modified and/or re-entered. If so, the user can provide a verbal command via the audio input 205 such as the name of the field, for example, "name", "date", "address", "account number", etc., requiring modification and/or reentry. Alternatively, the user can enter a command on the input device 204 to command that the cursor be moved to the desired field of the web form. Then, when the cursor, and any altering of the color, font, highlighting, text, and/or finable area, are on the appropriate field, the user can request that an entry or selection be deleted, so that a new entry or selection can be populated, in the manner described herein. Any information populated in the web page 216 is submitted to the web server 214 for processing.)

With respect to Claim 7, Stent et al. disclose 
 	A system for creating chatbot-enabled programmatic web forms and programmatic workflows, the system comprising: 
 	a memory to store instructions (Stent et al.[0073] While the computer-readable medium is shown to be a single medium, the term "computer-readable medium" includes a single medium or multiple media, such as a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions. The term "computer-readable medium" shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein); 
 	one or more processors to execute instructions stored in the memory to (Stent et al.[0073] While the computer-readable medium is shown to be a single medium, the term "computer-readable medium" includes a single medium or multiple media, such as a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions. The term "computer-readable medium" shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein):
 	map programmatic web forms and programmatic workflows to intents, wherein the programmatic web forms have required fields to be completed and the programmatic workflows have required tasks to be performed (Stent et al. [0001] The present disclosure relates to providing voice-enabled dialog flows that allow users to populate web forms and make web form selections via voice input, [0037] The embedded module 218, when injected into the web page and loaded by the web browser 203, notifies the user that the web page 216 can be voice enabled, [0038] Once the user supplies an appropriate response that they wish to interact with the web page 216 with spoken dialog by, for example, selecting the aforementioned icon, the injected script processes the web page 216 including identifying fillable forms and other fields, as will be described in greater detail below, to allow voice-enabled voice dialog interaction with the web page 21, [0060] selecting “round trip” in the flight booking form may cause a return date/time field to appear, [0063] The user can also provide voice commands to have the cursor or other positon indicator moved to a desired location);
 map the required fields and the required tasks to entities for the intents that map to the programmatic web forms and the programmatic workflows (Stent et al. [0039] A speech recognition application of the communications unit 201 or an external speech recognition processor of the speech recognition server 225 then reads the name of the appropriate fields to the user, as controlled by the dialog manager (as will be discussed below) so that the user can populate the web page 216. That is, when the user provides spoken words, the applicable speech recognition application converts the speech into text, which is then inserted into the appropriate field of the web form. Depending upon the web form, the user's spoken words may be used to populate areas other than text boxes, including, but not limited to a radio button, or a check box, drop down list, selection of a hyperlink, etc., [0040] As each field or form element in the web form is populated with the converted speech spoken by the user, the dialog manager, moves the cursor to the next appropriate field or form element); 
 	map utterances to complete the required fields and perform the required tasks to the intents and the entities that map to the programmatic web forms and the programmatic workflows (Stent et al. [0036] spoken text is filled into an appropriate input area, or a user selection is entered, on a web form of the web page displayed on the web browser, [0041] after completing a particular field in the web page 216, the user can provide a verbal command such as “next”, which is converted by the speech recognition server 225 and interpreted by the generated web dialog in the processed web page 216 to move the cursor, and any altering the color, font, highlighting, text, and/or fillable area, to the next field of the web form); 
 	create chatbots configured to assist users to complete the required fields and perform the required tasks using the utterances, the intents and the entities that map to the programmatic web forms and the programmatic workflows (Stent et al. [0020] providing a dialog script based on the abstract representation to provide voice interaction with the user. The spoken information of the user is converted into text and text is inserted into the area, [0040] As each field or form element in the web form is populated with the converted speech spoken by the user, the dialog manager, moves the cursor to the next appropriate field or form element. For example, if a user is on a web page to check on flights, the dialog manager would instruct that an audio prompt be provided to the user to ask the user to provide a departure date of travel. When the user verbally provides the date of travel, the spoken information is converted into text and populated in the date field, or calendar form element, in the appropriate format. Then, the dialog manager can instruct that an audio prompt be provided to the user to the destination, number of adults, number of children, return date, etc. The specific audio prompts and precise order of the prompts is determined when the web page 216 is processed by the plugin module 218, [0043] processing of the requested web pages, including building and/or providing web page voice dialog, [0049] Figs. 5A-5C illustrate exemplary sample web forms that may be filled with the interactive web page voice dialog discussed herein. More specifically, Fig. 5A illustrates an exemplary travel web form to which a user may navigate using communications unit 201 to find hotel rates for a given destination, departure data, return date and number of guests. Fig. 5B illustrates an exemplary search engine web form to which a user may navigate using communications unit 201 to search the Internet for web content, news, and/or images. Fig. 5C illustrates an exemplary company account login web form to which a user may navigate using communication unit 201 to access an account associated with, for example, a bank of a financial institution, an insurance company, a utility company, online retailer, etc.)

With respect to Claim 8, Stent et al. disclose 
 	A non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising (Stent et al.[0073] While the computer-readable medium is shown to be a single medium, the term "computer-readable medium" includes a single medium or multiple media, such as a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions. The term "computer-readable medium" shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein):
 	 mapping programmatic web forms and programmatic workflows to intents, wherein the programmatic web forms have required fields to be completed and the programmatic workflows have required tasks to be performed (Stent et al. [0001] The present disclosure relates to providing voice-enabled dialog flows that allow users to populate web forms and make web form selections via voice input, [0037] The embedded module 218, when injected into the web page and loaded by the web browser 203, notifies the user that the web page 216 can be voice enabled, [0038] Once the user supplies an appropriate response that they wish to interact with the web page 216 with spoken dialog by, for example, selecting the aforementioned icon, the injected script processes the web page 216 including identifying fillable forms and other fields, as will be described in greater detail below, to allow voice-enabled voice dialog interaction with the web page 21, [0060] selecting “round trip” in the flight booking form may cause a return date/time field to appear, [0063] The user can also provide voice commands to have the cursor or other position indicator moved to a desired location); 
 mapping the required fields and the required tasks to entities for the intents that map to the programmatic web forms and the programmatic workflows (Stent et al. [0039] A speech recognition application of the communications unit 201 or an external speech recognition processor of the speech recognition server 225 then reads the name of the appropriate fields to the user, as controlled by the dialog manager (as will be discussed below) so that the user can populate the web page 216. That is, when the user provides spoken words, the applicable speech recognition application converts the speech into text, which is then inserted into the appropriate field of the web form. Depending upon the web form, the user's spoken words may be used to populate areas other than text boxes, including, but not limited to a radio button, or a check box, drop down list, selection of a hyperlink, etc., [0040] As each field or form element in the web form is populated with the converted speech spoken by the user, the dialog manager, moves the cursor to the next appropriate field or form element); 
 	mapping utterances to complete the required fields and perform the required tasks to the intents and the entities that map to the programmatic web forms and the programmatic workflows (Stent et al. [0036] spoken text is filled into an appropriate input area, or a user selection is entered, on a web form of the web page displayed on the web browser, [0041] after completing a particular field in the web page 216, the user can provide a verbal command such as “next”, which is converted by the speech recognition server 225 and interpreted by the generated web dialog in the processed web page 216 to move the cursor, and any altering the color, font, highlighting, text, and/or fillable area, to the next field of the web form); 
 	creating chatbots configured to assist users to complete the required fields and perform the required tasks using the utterances, the intents and the entities that map to the programmatic web forms and the programmatic workflows (Stent et al. [0020] providing a dialog script based on the abstract representation to provide voice interaction with the user. The spoken information of the user is converted into text and text is inserted into the area, [0040] As each field or form element in the web form is populated with the converted speech spoken by the user, the dialog manager, moves the cursor to the next appropriate field or form element. For example, if a user is on a web page to check on flights, the dialog manager would instruct that an audio prompt be provided to the user to ask the user to provide a departure date of travel. When the user verbally provides the date of travel, the spoken information is converted into text and populated in the date field, or calendar form element, in the appropriate format. Then, the dialog manager can instruct that an audio prompt be provided to the user to the destination, number of adults, number of children, return date, etc. The specific audio prompts and precise order of the prompts is determined when the web page 216 is processed by the plugin module 218, [0043] processing of the requested web pages, including building and/or providing web page voice dialog, [0049] Figs. 5A-5C illustrate exemplary sample web forms that may be filled with the interactive web page voice dialog discussed herein. More specifically, Fig. 5A illustrates an exemplary travel web form to which a user may navigate using communications unit 201 to find hotel rates for a given destination, departure data, return date and number of guests. Fig. 5B illustrates an exemplary search engine web form to which a user may navigate using communications unit 201 to search the Internet for web content, news, and/or images. Fig. 5C illustrates an exemplary company account login web form to which a user may navigate using communication unit 201 to access an account associated with, for example, a bank of a financial institution, an insurance company, a utility company, online retailer, etc.)

	With respect to Claim 9, Claim 9 recites a limitation of “A chatbot for completing programmatic web forms or performing programmatic workflows created by the method of claim 1 or the system of claim 7.” Thus, Claim 9 is rejected under the same ground with Claim 1 or Claim 7. 

 	With respect to Claim 10, Claim 10 recites a limitation of “A chatbot-enabled web form or a chatbot-enabled workflow created by the method of claim 1 or the system of claim 7.” Thus, Claim 10 is rejected under the same ground with Claim 1 or Claim 7. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4, 5 are rejected under 35 U.S.C.103 as being unpatentable over Stent et al. (US 2015/0149168 A1) in view of Sharp (US 2016/0012465 A1.)

With respect to Claim 4, Stent et al. disclose all the limitations of Claim 3 upon which Claim 4 depends. Stent et al. fail to explicitly teach
 	wherein the chatbots are further configured to confirm completion of the required fields and performance of the required tasks based on recognizing the intents and the entities in the utterances.  
Sharp teaches 
 	wherein the chatbots are further configured to confirm completion of the required fields and performance of the required tasks based on recognizing the intents and the entities in the utterances (Sharp [0135] Using a navigable menu and keypad entries, and/or voice-enabled commands via an automated attendant powered by voice, voice-enabled commands via an automated attendant powered by voice recognition/interpretation software, [0532] Fig. 327 suggests a sample confirmation page which may appear after user completes the web form shown in Figs. 322-326, [0220] the system application may comprise means for accepting one more audio-based confirmation input form the user, [0256] performing a task associated with the command from the user.)
Stent et al. and Sharp are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying fillable form and filling the form by voice command as taught by Stent et al., using teaching of confirmation page as taught by Sharp for the benefit of confirmation the inputted information and/or action from the user (Sharp [0135] Using a navigable menu and keypad entries, and/or voice-enabled commands via an automated attendant powered by voice, voice-enabled commands via an automated attendant powered by voice recognition/interpretation software, [0532] Fig. 327 suggests a sample confirmation page which may appear after user completes the web form shown in Figs. 322-326, [0220] the system application may comprise means for accepting one more audio-based confirmation input from the user, [0256] performing a task associated with the command from the user.)
 
With respect to Claim 5, Stent et al. in view of Sharp teach 
 	further comprising mapping confirmation messages confirming completion of the required fields and performance of the required tasks to the intents and the entities that map to the programmatic web forms and the programmatic workflows (Sharp [0135] Using a navigable menu and keypad entries, and/or voice-enabled commands via an automated attendant powered by voice, voice-enabled commands via an automated attendant powered by voice recognition/interpretation software, [0532] Fig. 327 suggests a sample confirmation page which may appear after user completes the web form shown in Figs. 322-326, [0220] the system application may comprise means for accepting one more audio-based confirmation input from the user, [0256] performing a task associated with the command from the user.)

9.	Claim 6 is rejected under 35 U.S.C.103 as being unpatentable over Stent et al. (US 2015/0149168 A1) in view of Sharp (US 2016/0012465 A1) and Mishra et al. (US 2016/0011905 A1.)

	With respect to Claim 6, Stent et al. in view of Sharp teach all the limitations of Claim 5 upon which Claim 6 depends. Stent et al. in view of Sharp fail to explicitly teach 
 	wherein the mapping of the intents, the entities, the utterances, and the confirmation messages to the programmatic web forms and the programmatic workflows is performed using graphical user interfaces (GUI) without coding.  
	However, Mishra et al. teach
 	wherein the mapping of the intents, the entities, the utterances, and the confirmation messages to the programmatic web forms and the programmatic workflows is performed using graphical user interfaces (GUI) without coding (Mishra et al. Abstract A platform that provides a way to automatically compose and execute even complex workflows without writing code is described. A set of pre-built functional building blocks can be provided. The building blocks perform data transformation and machine learning functions. The functional blocks have well known plug types. The building blocks can be composed build complex compositions. Input and output files are converted to a standard data type so that modules are pluggable, [0004] The interface can be abstracted so that the user does not need to know any specific technology in order to communicate with it. This can enable a user such as but not limited to a developer or data scientist to author their workflows using a simple drag and connect paradigm. The workflows can be tested and provided as production web services without writing any code. Plugability between functional building blocks can be provided by using standardized interfaces for communication between the different functional building blocks. The execution environment for the functional building blocks can automatically convert between different interfaces, schemas and data formats, [0009] FIG. 1c illustrates an example of a user interface 230 for creating a workflow, [0042] A user can enter commands or information into the computer 512 through an input device(s) 536. Input devices 536 include but are not limited to a pointing device such as a mouse, trackball, stylus, touch pad, keyboard, microphone, voice recognition and gesture recognition systems and the like.)
 	Stent et al., Sharp and Mishra et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying fillable form and filling the form by voice command as taught by Stent et al., using teaching of confirmation page as taught by Sharp for the benefit of confirmation the inputted information and/or action from the user, using teaching of the platform as taught by Mishra et al. for the benefit of enabling a user to author their workflows without writing any code (Mishra et al. [0004] The interface can be abstracted so that the user does not need to know any specific technology in order to communicate with it. This can enable a user such as but not limited to a developer or data scientist to author their workflows using a simple drag and connect paradigm. The workflows can be tested and provided as production web services without writing any code. Plugability between functional building blocks can be provided by using standardized interfaces for communication between the different functional building blocks. The execution environment for the functional building blocks can automatically convert between different interfaces, schemas and data formats.)

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
a.	Chen et al. (US 2017/0147554 A1.) In this reference, Chen et al. disclose a method for filling out the web form using the input provided. 	
b.	Bayley (US 2014/0365214 A1.) In this reference, Bayley disclose a method for entering usernames/password or contact details into a web form. 
c. 	Kroner et al. (US 2019/0197103 A1.) In this reference, Kroner et al. disclose a method/a system for triggering workflows automatically based on the recognized content. 

11.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655